Opinion by
Johnson, J.
From the testimony, it appeared that an aircraft was flown to Canada, together with parts for assembly therein. When it was returned, entry was made covering the airplane and the parts. The airplane *335and such parts as were identified by the collector as American products were allowed free entry, and the balance was assessed with duty. . Counsel for the plaintiffs abandoned the claim for free entry as to all the items described on the invoice, as set forth in schedule “A,” attached to and made a part of the decision. In accordance with stipulation of counsel that the remaining items were manufactures or products of the United States, having been returned to the United States after having been exported, without having been advanced in value or improved in condition, and that all of the applicable customs regulations had been complied with, the claim of the plaintiffs was sustained as to said items. As to the items described in said schedule “A,” the protest, having been abandoned, was overruled.